DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 09/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji [JP 2018-054992, see attached machine translation] in view of Gyoda et al. [US 2012/0052448].
For claims 1, 12, and 13, Shoji teaches an exposure method comprises exposing the substrate while forming the light emission region with an exposure apparatus (see Figs. 1 and 2) 
Shoji teaches an increase/decrease change in a line width in the second image caused by defocus has a different sign with respect to an increase/decrease change in a line width in the first image caused by defocus, and an increase/decrease change in a line width in an image obtained by compositing the first image and the second image, which is caused by defocus, is decreased.
Gyoda teaches an increase/decrease change in a line width in the second image caused by defocus has a different sign (both optical images obtained upon defocus in the positive direction and those obtained upon defocus in the negative direction may be taken into consideration, see [0094]) with respect to an increase/decrease change in a line width in the first image caused by 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the adjusting defocus by effective light source as taught by Gyoda in the filter as taught by Shoji in order to adjust the image line width to correct for line width variation in the imaged lines at the substrate.
For claim 2, Shoji teaches both the first light and the second light are broadband light (see spectral characteristics of regions with mercury lamp illumination, see the bottom of page 3 and the top of page 4).
For claim 3, Shoji teaches the broadband light has a band including a plurality of bright lines generated by a mercury lamp (light source 1 is mercury lamp, see First Embodiment).
For claim 4, Shoji teaches each of the first region and the second region has an annular shape (see Figs. 5 and 9).
For claim 5, Shoji teaches a wavelength of the first light and a wavelength of the second light are different from each other (see spectral characteristics of regions with mercury lamp illumination, see the bottom of page 3 and the top of page 4).
For claim 11, Shoji teaches the first region and the second region are regions exclusive of each other (see Figs. 5 and 9).
For claim 14, Shoji teaches an article manufacturing method comprising: exposing a substrate using an exposure apparatus of claim 1; developing the exposed substrate; and 
For claim 10, Shoji fails to teach the illumination optical system includes a light source configured to generate light having a wavelength of not more than 350 nm.
Gyoda teaches the illumination optical system includes a light source configured to generate light having a wavelength of not more than 350 nm (see [0116]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the lower wavelengths as taught by Gyoda as the light source of Shoji in order to allow for the imaging of finer patterns.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji in view of Gyoda as applied to claim 1 above, and further in view of Leibmann et al. [US 2004/0172610].
For claim 9, Shoji fails to teach letting P be a period of the projected image, NA be a numerical aperture of the projection optical system, and λ1 be a wavelength of the first light, the first region includes a region having a radius defined by: λ1/(2 × NA × P).
Leibmann teaches letting P be a period of the projected image, NA be a numerical aperture of the projection optical system, and λ1 be a wavelength of the first light, the first region includes a region having a radius defined by: λ1/(2 × NA × P) (see [0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the claimed radius as taught by Leibmann in the region radius as taught Shoji so that the lithographic process window can be optimized and be relatively insensitive to defocus.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The previously cited prior art fails to teach “each of the first region and the second region has an annular shape, the first region has σ on an inner side of the second region, and the second region has σ on an outer side of the first region, a second wavelength range that is a wavelength range of the second light is on a long wavelength side with respect to a first wavelength range that is a wavelength range of the first light, and letting R1 be a ratio ((I1_λ2)/(I1_λ1)) of an intensity (I1_λ2) of light in the second wavelength range to an intensity (I1_λ1) of light in the first wavelength range in the first region, and R2 be a ratio ((I2_λ2)/(I2_λ1)) of an intensity (I2_λ2) of light in the second wavelength range to an intensity (I2_λ1) of light in the first wavelength range in the second region, R1 is smaller than R2” as recited in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882